

113 HR 3807 IH: Uphold Our Promise to Veterans Act
U.S. House of Representatives
2013-12-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3807IN THE HOUSE OF REPRESENTATIVESDecember 23, 2013Mr. Poe of Texas (for himself and Mr. Jones) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committees on Foreign Affairs, Natural Resources, and Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo repeal the annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62, and for other purposes.1.Short titleThis Act may be cited as the Uphold Our Promise to Veterans Act.2.Repeal of annual adjustment of retired pay and retainer pay amounts for retired members of the Armed Forces under age 62Section 403 of the Bipartisan Budget Act of 2013 is hereby repealed.3.Prohibition on assistance to Egypt and Pakistan(a)EgyptAssistance may not be provided to the Government of Egypt under any provision of law.(b)PakistanEconomic and security assistance may not be provided to the Government of Pakistan under any provision of law.(c)Effective dateThis section takes effect on the date of the enactment of this Act and applies with respect to funds made available to any Federal department or agency beginning with fiscal year 2015.4.Authorization to sell land(a)AuthorizationFor each of fiscal years 2014 through 2024 or when the authority under this section is terminated in accordance with subsection (d), whichever occurs first, subject to valid existing rights, the Secretary of the Interior or the Secretary of Agriculture, as the case may be, shall offer for competitive sale by auction all right, title, and interest, to the extent provided in subsection (b)(2), in and to the following:(1)Eight percent of the Federal land managed by the Bureau of Land Management.(2)Eight percent of the National Forest System land.(b)Terms and conditions(1)Configuration of landThe Secretary concerned shall configure the land to be sold to maximize marketability or achieve management objectives, and may prescribe such terms and conditions on the land sales authorized by this Act as the Secretary deems in the public interest.(2)Mineral rightsFor each fiscal year, the Secretary concerned may include in the sale of land under subsection (a) the mineral rights to such land for not more than 50 percent of the total acreage sold under subsection (a) by that Secretary, if the Secretary determines that such inclusion is likely to maximize marketability.(c)Proceeds from the sale of landAll proceeds from the sale of land under this section shall be deposited into the Treasury and applied—(1)to reduce the annual Federal budget deficit for the fiscal year in which the sums are received, except as provided in paragraph (2); and(2)if there is no annual Federal budget deficit for the fiscal year in which the sums are received, to reduce the outstanding Federal debt.(d)Termination of authorityThe authority under this section shall terminate when the proceeds deposited into the Treasury under subsection (c) equal $3,500,000 or at the end of fiscal year 2024, whichever occurs first.